The following opinion was filed October 11, 1927:
PER CURIAM. Upon a motion for a rehearing made by the plaintiff, it is urged that the case was tried upon the theory that the doctrine ofres ipsa loquitur applied, for which reason no attempt was made to introduce evidence showing that the burn was the result of an overdosage of the X-ray and not by reason of the hypersensitive skin of plaintiff. It is urged that upon a retrial this evidence can be supplied, and that the case should be remanded for a new trial. The mandate is therefore amended to read:
  Judgment reversed, and cause remanded for a new trial.